﻿
 We are meeting at a time when the dynamic of co-operation has gained ascendancy over that of confrontation. As a result a good mood prevails in the international environment. It has engendered perceptible improvement in international relations and anticipates the ushering in of an order of global peace and equitable development in which the United Nations would have a central role. That is why this forty-fourth session of the General Assembly, convened as it is at such a hopeful juncture, is expected to promote the expansion of global co-operation in what should be a global endeavour to build a new and better world. Guyana is confident that under your able guidance, Mr. President, that expectation will be met. I therefore wish to extend to you my warmest congratulations and my best wishes for a successful presidency. In your personage as a distinguished son of Nigeria and of Africa reside all the qualities and virtues essential to such a high office.
I take this opportunity to pay tribute also to your predecessor, Mr. Dante Caputo, for the inspiring leadership that he so ably provided. As we review the evolution of international relations as we approach the end of the 198ŰS, it should be acknowledged that there have been positive developments in to search for an international order that yields equitable benefits to all members of the global society.	International tension has eased remarkably, dialogue and negotiation have given impetus to conflict resolution and bloc rivalries have noticeably diminished. Regional co-operation has become a global process, and changes of a far-reaching nature are being made within societies and in relations between-them. The retreat of colonialism is accelerating and in the expression of renewed faith in multilateralism there is Increasing recourse to the United Nations as a universal organization capable of being used effectively by its members in fulfilment of peoples aspirations which transcend national boundaries. In the economic field too changes are far-reaching and beneficial nature are taking place, though these are not yet as pervasive. These major trends and tendencies give us hope for the future. 
It is the case, however, that old problems to Which solutions have not so far been found persist and new issues have arisen posing new challenges. Solutions to these problems can be achieved only through openness and transparency requiring genuine international co-operation, for the issues are of л global character. Here I refer to questions such as the environment and drugs.
In considering the myriad items on the international agenda, I suggest that we are helped by what is a more widespread appreciation of the current complexities and requirements which interdependence has generated. Today, interdependence is not merely a fashionable slogan its consequence has made global action an urgent imperative. Nowhere is this reality more patent than in the struggle for disarmament, especially in respect of nuclear weapons. Happily, this process has at last begun. By signing the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - the United States of America and the Union of Soviet Socialist Republics have demonstrated a commendable willingness to reduce their nuclear arsenals; and they are engaged in ongoing discussions on limiting strategic offensive weapons and other weapons of mass destruction.
It is good to note as well that the question of conventional arms, beyond the level of sufficiency for national defence, is being increasingly addressed. This development should be encouraged at both the national and the international levels. I include the national dimension because it is unfortunately the case that conventional weapons have become a regular commodity of international trade.
Success can attend the international efforts in this area only if there is restraint in terms of both acquisition and production. Equally, our concern should be heightened by the dangers which rapid advances in the technology of weapons brigs. More generally, since the threat of the arms race affects the lives of all peoples, disarmament cannot be pursued on the basis of exclusivity. As the Secretary-General observed 
,... the United Nations should continue to be at the forefront of multilateral efforts in this field,. (A/44/1, p. 15)
The proper use of United Nations machinery in this regard is an indispensable requirement.
Detente between the super-Powers has had the beneficial effect of easing international tensions. This development has contributed to the emergence of an, environment in which the indigenous efforts of regional States to resolve their problems have been assisted. For it is that in all regions where conflicts exist the intrusion of external interests has complicated the search for a solution. It is the happy circumstance therefore that we can today witness in such conflict areas as Afghanistan, Central America, Iraq and Iran, and southern Africa that the conjuncture of super-Power detente and regional and other efforts have led to dialogue and negotiation for the solution to those conflicts and to fresh hopes for the settlement of disputes which at one time seemed intractable. In all these situations the United Nations has played an important and significant role. The process of settlement is, however, as yet incomplete.
The delicately negotiated peace agreements as regards Afghanistan should be scrupulously implemented so as not to jeopardize a political solution. In Central America, where the Esquipulas agreements and more lately the Tela agreement have paved the way to peace, the regional States roust be supported and their efforts brought to consummation. Iran and Iraq, which have agreed to a cease-fire, should both be urged towards reconciliation and the restoration of good relations. In Cyprus, it is regrettable that the intercommunal talks have not progressed as the international community would have wished. Vie urge all parties concerned to react favourably to the reasonable proposals advanced by the Secretary-General.
In Kampuchea, where war, destruction and suffering have prevailed for much too long, it is to be hoped that the States concerned will revive the Paris Conference in a determined attempt to find common ground. In Korea, where the North and South remain divided, the international community should provide greater stimulus towards their peaceful reunification, without outside interference.
In Western Sahara, where there are signs of progress in implementing the peace plan proposed by the Secretary -General and the Chair an of the Organization of African unity (OAU), we must urge the parties to co-operate folly in the endeavour to settle this protracted dispute.
Namibia, of course, has a unique relationship with the United Nations, which after all is the legal Administering Authority. Its freedom has for too long been denied by the intransigent Pretoria regime, few, however, Namibia appears to be on the threshold of regaining that freedom. The special responsibility the Organization bears imposes on it the need for it to be even more vigilant as the process nears its conclusion. We should brook no subterfuge or machination by South Africa to frustrate the exercise by the Namibian people of all their political rights and ensure that Security Council resolution 435 (1978) is implemented in all its provisions. Guyana is numbered among those countries that have contributed human resources to the United Nations Transition Assistance Group (IWTAG) operations that are intended to secure that result, we therefore look forward to welcoming an Independent Namibia to the Organization.
Namibia, the prospect for the end of apartheid - which is Inevitable - is not as clearly discernible in time. Nevertheless the shattering of the myth of the regime's military invincibility, taken in conjunction with the pressure exerted by the liberation movements and by the international community, and the contradictions inherent in the system of apartheid, render its sustainability increasingly difficult. Changes in keeping with the people's democratic aspirations must come. It is a matter of time. Meanwhile, it is necessary to intensify international pressure for such change. Sanctions must be maintained, tightened and expanded and succour and encouragement give to the oppressed people of that troubled land. There should be no relenting until apartheid is totally dismantled.
The Palestinians are yet another people deprived of their fundamental rights. Scattered throughout the world in a painful Diaspora they suffer the indignity of a people deprived of a homeland. The intifadah graphically portrays the consequences of the suppression of a people and at the same time their unshakable resolve to regain their freedom. The requirements for Q solution have long been prescribed. What has been absent is the determination of all members of the international community, and one or other of the parties concerned, boldly to take the necessary steps. The international conference on the Middle East called for by the United Nations could, if pursued with patience and with seriousness, lead to a durable and lasting negotiated settlement.
The current mood is not unpropitious to collective efforts aimed at solving the problems to which I have made reference. Let us seize the opportunity. Even as we do so, however, it is necessary to pay due attention to new issues that are global in scope.
The first of these is the environment. Even though the question of the human environment was first addressed in a global context at the world conference in Stockholm in 1972 it is only in recent times that the international community has been acutely sensitised to the dangers which its persistent degradation holds foe the future of mankind. It is apposite, I believe, to recall that in Stockholm the principles agreed for international co-operative action included respect for the sovereignty of States and the requirement that concern for the environment should enhance  not adversely affect, the prospects for growth of the economies of the developing countries. It was also agreed then that the international community should adopt appropriate measures to promote the legitimate interests of the developing countries in economic development. Present concern should respect those principles.
It is true that since 1972 further degradation of the environment has taken place, thus adding urgency to the need to adopt appropriate measures to halt and reverse this trend. The United Nations Environment Programme (UNEP) and other international  id national bodies have devised helpful programmes in this respect. Yet there is a danger that unless the issue is addressed in a structured manner and without a zeal born of irrationality in e desired international co-operation could be made to succumb to prejudiced attitudes and unfair practices. In this regard, 1 speak as the representative of an Amazonian country, cognizant of the fact that some current positions on the utilization of the tropical rain forests, if maintained, could lead to unwanted delay in building a global consensus on the way forward.
Guyana is of the view that the present situation requires an approach which is based on true partnership and in which the sharing of burdens takes account of both differential capacities and past excesses. It has been stated, for example, that the tropical rain forests are a storehouse of bio-diversity which can be utilised for the benefit of all mankind. Yet it is a sad fact that those of us who own those forests end are being prevailed upon in one form or another to preserve them have rarely benefited from their exploitation as a game bank, except as consumers of other peoples' products. In tills regard it is imperative so to construct new arrangements as to enable the benefits of ownership to be at least equal to those of discovery. 1 accordingly call upon the United Nations and appropriate agencies to take action in order to make this a reality.
Happily as regards the second issue - that of drugs - there is increasing recognition that it can be dealt with adequately only if all dimensions of the problems are addressed with vigour. I refer to production# trafficking and consumption. It is good to note that within recent times action has been strengthened nationally and internationally. Guyana supports the initiatives taken by our sister Caribbean nations Jamaica and Trinidad and Tobago deal with some facets of this terrifying problem. Ch this issue we can only move forward together.
,Aiming to international economic relations, it cannot be sand that the global economy is in good shape when assessed for its overall quality and against the backdrop of the well-being of mankind. It is true that world output continues to expand# and current evidence suggests that this trend will not be reversed. There are even claims that the world is on the threshold of a new era of prosperity. However, despite the many positive characteristics# the continuous amplification of the international economy has not always been vigorous. An m even pattern of growth has been experienced and this has not helped to revitalize the battered economies of some developing countries, although strenuous national adjustment efforts to achieve the relief promised by the expansion have been made.
After nearly a decade of the search for a satisfactory solution, debt continues to preside over the economic fortunes of many a developing country. Instead of being net recipients of financial flows capable of energizing their economies, the disadvantaged nations have become involuntary sources of finance for developed countries. Trade is always an imperative for growth. Yet the opportunities in that area have frequently been thwarted by the continuing resort to protectionism. The chance to produce positive results is greatly handicapped by the harsh conditions pertaining to commodities of export value to developing countries.
The world is highly competitive and efficiency and quality are paramount considerations. In such circumstances, increasing the possibilities for sustained growth demands that account be taken of the lagging technological capability of developing countries and the inadequacy of human resource development in the evolution of the world economy.
A significant feature of this decade is the extent to which the major industrialized countries have Increased their policy co-ordination on economic matters. Such action has brought success in the control of inflation, yet concern persists at all levels about the impact of large imbalances among industrialized countries and Instability of their exchange and interest rates on the future outlook for everyone.
It is against the background of such unsatisfactory conditions, in which hunger, malnutrition and preventable disease produce unacceptable numbers of casualties, that we assess the global economy. These economic and social problems must be overcome if developing countries are to cope with their current adversity and succeed in contributing to higher levels of sustained growth and development. Diminishing living standards and the widening gap between north and Southern counter to other efforts to increase peace and security and protect the environment.
The return to prosperity will not come about easily. Yet, as we survey the economic panorama, we observe a steady improvement in economic relations among States that gives rise to a new sense of possibilities in international co-operation. Such progress involves changes of both an international and a domestic character. They ate not only institutional but also issue-related. The progress is reflected in the intensification of integration processes in many regions of the world and the establishment of trade agreements. 
Over the last four years the countries of the Caribbean Community have sought vigorously to advance this process. Curing those years major decisions have been taken to develop the Community as a single economy. The latest measures are contained in the declaration, adopted by the Heads of Government of that Community when they met in July this year in Grenada. The Community, which is bound together by a perception of common destiny, has become more cohesive and its members more mutually supportive. The response of the States  d people of the Community to the devastation wrought open several island territories by hurricane Hugo is eloquent to money to the sense of fraternity that exists.
Their limitations notwithstanding, the recent proposals on debt have contributed to a gradual evolution of the debt strategy and create the hope that the problem could eventually be resolved. In this respect there is a need to move forward faster on debt reduction  id to extend its application as widely as necessary. At the same time, it is essential to ensure that the positive effects of debt reduction are not blunted by the unavailability of sources.  
The changes in these economic relation are evident in the shifts in the perception of, and the approach taken by the major multilateral institutions to, the problems of developing countries. M important development is the involvement of the International Monetary fund (IMF) in providing financial support for debt and debt-service reduction in line with more recent efforts to respond to this crisis. Additionally, with a growing number of low-income countries suffering economic setbacks, the 3MF has adapted its policies regarding the use by these countries of its structural adjustment facility. Moreover, it has created the enhanced structural adjustment facility, the terms of which have been adjusted to allow many beneficiary countries to draw on its resources in  we hope, a timely fashion.
 Multilateral trade negotiations are in progress under the auspices of the General Agreement on Tariffs and Trade (ATT), Gradual progress is being made  and until the discussions are completed the possibility remains open that a fairer and better trading system will be created. But such a possibility will be diminished if sincere efforts are not made to fulfil commitments on standstill and roll-back provisions that are vital to the growth of third-world trade. At the same time, more countries are making efforts to restore the international economy.  
Through all those measures, we can turn adversity into triumph for global development. It can be broadened by expanding the limits of co-operation to encompass suitable international policy action in all important areas of concern, including those of commodities and human resource development.
Our responsibility is clear. Together we must act to arrest the economic decline of developing countries. Interdependence and the quest for global harmony impose that responsibility on us. The special session of the United Nations General Assembly to be held in April next year  id the process of elaborating a new international development strategy are Important opportunities for pursuing those goals.
Our action should also reflect the urgency of the situation. The framework for action must always be that which offers the most efficient means of co-operation. Whether it be bilateral, multilateral or economic and technical co-operation among developing countries, Guyana stands ready to play its part in our joint endeavours.
It is most fitting that the special session of the General Assembly devoted to international economic co-operation, in particular to the revitalization of the economic growth and development of developing countries, will be taking place at a time when the prestige of the United Nations has been restored. The Organization has begun again to assert its prime responsibility for the maintenance of peace and security. In this respect the Security Council has met constantly to review developments and to exercise its authority as the guarantor of world peace.
Much of the credit for those developments is due to the Secretary-General, Mr. Peres de Cuellar, who has co-operated fully with Member States in the many initiatives taken to secure stability and progress in the international, political and economic system. His admirable annual report reflects the valuable work done this year to enhance the effectiveness of the United Nations, and points with clarity to some steps which should be taken to achieve that result.
Over the years a sizeable corpus of Ideas has developed with an eye to improving the machinery of the United Nations. It is Guyana's hope that these ideas can be fully examined and implemented to the benefit of our Organization and its operations.
The tendency towards attitudinal changes bodes well for the future of the United Nations and should, if pursued, enable it to realize its full potential. Now Is the time to deepen this new-found faith in the United Nations so that it can proceed to expand the frontlets of achievement.
Clearly, new demands will be made on the Organization precisely as a result of the successes it has already scored. There will be, for example, a role entrusted to the United Nations to guarantee the scrupulous implementation of accords reached on the settlement of conflicts. If we are dilatory, the newly found prestige of the Organization will evaporate and leave the world once again prey to unwanted adventurism.
It is also important, as noted by the Secretary-General, that early preventive diplomacy should be more readily utilized, as it has distinct advantages over curative measures, which are often late, costly and less effective. At the beginning of this decade of peace and international law therefore, let us resolve fully to explore the advantage of resolving conflicts by political and legal means rather than by the threat or use of force. Let us also resolve to make more use of the International Court of Justice in the cause of peace.
At the apogee of success the United Nations is ideally poised to launch a major offensive against the legion of problems which continue to besiege the world. Their solution requires the conflation of the interests of all Member States# developed and developing alike.
Let us at this session raise the banner of unity and co-operation# and from now on work towards the installation of a regime of durable peace and prosperity.
